Exhibit 10.1

 

 

 



THIRD AMENDMENT TO LEASE

 

THIS THIRD AMENDMENT TO LEASE (“Amendment”) is entered into effective as of
January 8, 2020, by and between 7725 RENO #1, L.L.C., an Oklahoma limited
liability company (“Landlord”), and KAIROS GLOBAL TECHNOLOGY, INC., a Nevada
corporation (“Tenant”).

A.       Landlord and Tenant are parties to a Lease dated February 27, 2018, as
amended by a First Amendment to Lease dated March 26, 2018 (“First Amendment”),
and a Second Amendment to Lease (“Second Amendment”) dated November 29, 2018
(collectively, the “Lease”), pursuant to which Landlord has leased to Tenant
certain premises and improvements (the “Premises”) in the building commonly
known as OKC10 located at 7725 W. Reno Avenue, Oklahoma City, Oklahoma, as more
particularly described and depicted in the Lease.

B.       In the Second Amendment, Section 2.1 of the Lease was amended to extend
the Initial Term of the Lease to August 15, 2019. Pursuant to Section 32 of the
Lease, as amended by the Second Amendment, Tenant exercised its option to extend
the Lease Term for two additional periods of three months each. The first
Renewal Term commenced on August 16, 2019 and ended on November 15, 2019. The
second Renewal Term commenced on November 16, 2019 and will end on February 15,
2020.

C.       Landlord and Tenant desire to further extend the Lease Term as set
forth in this Amendment. Terms not defined in this Amendment shall have the
meanings given to them in the Lease.

NOW THEREFORE, for good and valuable consideration, the parties agree as
follows:

1.                 Extension of Initial Term. Section 2.1 of the Lease is
amended to extend the Lease Term to May 15, 2020 (the “Extended Term”), unless
terminated earlier as provided in the Lease.

2.                 Rent. During the Extended Term, the monthly rent payable by
Tenant under the Lease will continue to be comprised of two components: (a) Base
Rent, and (b) an electricity usage charge based on Tenant’s metered usage of
electricity each month and the rate charged by OG&E (Landlord’s electricity
service provider) for such month (the “Electricity Usage Charge”), as further
described below.

2.1              Base Rent. Notwithstanding anything to the contrary in the
Lease or any prior amendment(s) thereto, during the Extended Term, Base Rent
will continue to be due and payable in advance on the first day of each calendar
month in the amount of $190,000 per month. The monthly Base Rent for any partial
month at the beginning or end of the Term will be prorated based on the number
of days in the partial month.

2.2              Electricity Usage Charge. Notwithstanding anything to the
contrary in the Lease or any prior amendment(s) thereto, during the Extended
Term, Tenant shall continue to pay the Electricity Usage Charge at the rates and
as otherwise set forth in Section 2.2 of the Second Amendment – March, April,
and May 2020 being calculated based upon the same rate specified for “Feb-20” in
the table therein ($0.039).

 



 
 

 

 

3.                 Renewal Options. Section 32 of the Lease, as previously
amended, is hereby replaced and amended to reflect that Tenant will have no
Renewal Options under the Lease to extend the Term past the date of expiration
of the Extended Term (May 15, 2020), unless Landlord and Tenant mutually agree
to execute an additional amendment providing for additional Renewal Options.

4.                 Tenant Not Deemed to be Holding Over. Notwithstanding
similarity in terms used, during the Extended Term granted hereunder, Tenant
shall not be deemed to be “Holding Over” as defined in Section 17.2 of the
Lease, such provisions only becoming applicable if Tenant fails to vacate in
accordance with the terms of the Lease (as amended) upon expiration or earlier
termination of the Extended Term granted hereby, which Extended Term may be
further amended and/or extended in a writing signed by Landlord and Tenant.

5.                 Ratification of Lease. Except as modified by this Amendment,
the Lease is hereby ratified and shall remain in full force and effect in
accordance with its terms.

6.                 Conflict; Inconsistency. In the case of conflict or
inconsistency between the provisions of this Third Amendment and any
provision(s) of the Lease, the Second Amendment, or the First Amendment, the
terms of this Third Amendment shall control.

7.                 Guarantor’s Consent to Amendment and Ratification of
Guaranty. Riot Blockchain, Inc. (“Guarantor”) consents to this Amendment to the
Lease and confirms that its guaranty of payment as set forth in Section 33 of
the Lease shall continue to be binding on Guarantor and its successor and
assigns and shall inure to the benefit of Landlord and its successors and
assigns.

8.                 Counterparts. This Amendment may be executed in counterparts,
each of which shall be deemed an original and all of such counterparts together
shall constitute one and the same Amendment.

[signatures follow]

 

 
 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first set forth above.

LANDLORD:

7725 Reno # 1, LLC, an Oklahoma limited liability company

 

 



By: /s/Terryl Zerby

Name: Terryl Zerby

Title: Manager

 



 



 

TENANT:

Kairos Global Technology, Inc., a Nevada corporation

 

 

By: /s/ Jeffrey McGonegal

Name: Jeffrey McGonegal

Title: Chief Executive Officer

 

 



As to Section 5 of this Amendment:



GUARANTOR: Riot Blockchain, Inc.,  

 

By: /s/ Jeffrey McGonegal

Name: Jeffrey McGonegal

Title: Chief Executive Officer



 